Citation Nr: 1130233	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-38 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2008, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.

In a January 2009 decision, the Board denied entitlement to service connection for bilateral hearing loss.

The Veteran then appealed the Board's January 2009 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2011 Memorandum Decision, the Court vacated and remanded the Board's decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Court vacated and remanded the Veteran's claim for entitlement to service connection for bilateral hearing loss.  The Court remanded the claim, in part, due to the fact that it concluded that the March 2008 VA medical examination and opinion was insufficient for the Board to determine whether the Veteran was entitled to service connection for bilateral hearing loss.  Specifically, the Court stated that the examiner failed to discuss whether the Veteran's post-service symptomatology of progressively worsening hearing ability was related to his current disability, and that this failure rendered the opinion insufficient for evaluation purposes.  Also, the Court stated that the examiner ignored the evidence that the Veteran's hearing ability was damaged during his active duty service, even though the Veteran's hearing still fell within the range of normal for VA purposes at the time of his separation, and continued to deteriorate after his separation and eventually reached the level of a "disability" as defined by VA under 38 C.F.R. § 3.385.  The Court held that the Board must ensure that a new and adequate examination is conducted on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Therefore, it is appropriate to direct a new examination to remedy any arguable inadequacy the Court found with regard to the March 2008 VA medical examination and opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Court imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).

In addition, the Board notes that the claims file contains relevant audiological treatment records from the Moncrief Army Community Hospital (located in Fort Jackson, South Carolina) from 1988.  However, the Board finds that the record is unclear as to whether the RO has taken all appropriate action to request and obtain all relevant treatment records from this facility.  Therefore, in order to afford the Veteran every consideration with his appeal, the Board finds it appropriate to request and obtain any relevant treatment records (not already of record) from the Moncrief Army Community Hospital.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Lastly, in light of the need to return the case for other development, the AMC/RO should also obtain any VA treatment records (not already of record) relevant to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO should take appropriate action to obtain any post-service treatment records (not already of record) relevant to the appeal from the Moncrief Army Community Hospital (located in Fort Jackson, South Carolina) from June 1972.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  The AMC/RO should obtain any VA treatment records (not already of record) relevant to the appeal from the (1) Charlie Norwood VA Medical Center and the (2) Wm. Jennings Bryan Dorn VA Medical Center.

3.  Then, after obtaining the above evidence (to the extent possible), the Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology his claimed bilateral hearing loss.  It is imperative that the claims folders be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

After reviewing the claims file and examining the Veteran, the examiner should offer the following opinion:

Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's current bilateral hearing loss was manifested during or is causally related to his active duty service or any incident therein (to specifically include noise exposure during service, as well as any damage to his hearing ability during service)?

The examiner should specifically discuss whether the Veteran's post-service symptomatology of progressively worsening hearing ability is related to his current disability.

Also, as appropriate, the examiner should make clear that service department audiometric readings prior to October 31, 1967 were converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.

All opinions and conclusions expressed must be supported by a complete rationale in the report.

4.  In the interest of avoiding further remand, the AMC/RO should review the opinion obtained and ensure that an adequate rationale has been offered.

5.  After completion of the above and any further development deemed necessary by the AMC/RO, the issue on appeal should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



